        Case 2:15-bk-17151-WB     Doc 26 Filed 12/23/19 Entered 12/23/19 14:47:10    Desc
                                   Main Document    Page 1 of 2
    1
             er 13 Trustee
    2
        1000       re Blvd., S te 870
        Los        , CA 90017
    3
        (213) 689-3014 FAX (213) 689-3055
    4


    5
                               UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
    6

    7   In re:                                    Case No.: 2:15-b      17151-WB

    8                icchia, Sara                 TRUSTEE'S NOTICE OF
                                                  UNCLAIMED DIVIDEND
    9                                             (Bankruptcy Rule 3011)

10

1
                TO THE CLERK OF THE ABOVE-ENTITLED COURT:
12
                 P   se find annexed       reto Check No. 798576         the sum of
13
        $348.57 representi         the total amount of uncla                        in
14
                     -entitled           's estate.   The        k was not
15
        del             at the address of record.             Trustee, after
16
        dil            has not been able to locate the           yee.   Said sum is
17
                over to you              to Ban       cy Rule 3011.      The record
    8
        reflects the name and address of the pa               entitled to said

        unclaimed dividend to be:
20

21
                                            cchia, Sara Samantha
22                                1940           and Ave., #28
                                  Los                90068
23

24

25
        Date:                 23, 2019                      lsi Nancy Curry




                       NOTICE OF UNCLAIMED DIVIDEND              Rule 3011)
                    Case 2:15-bk-17151-WB                                    Doc 26               Filed 12/23/19                     Entered 12/23/19 14:47:10                                     Desc
       Nancy Curry Chapter 13 Trustee                            Check No. 798576
                                           Main Document       Page  2 of 2
     Pay to : 50033000 U.S. BANKRUPTCY COURT
       OUR OFFICE HAS MOVED TO: 1000 WILSHIRE BLVD., SUITE 870, LOS ANGELES, CA 90017
   [Case No._Clm _ _Debtor Name _ _ _ _ _ _.Account No._ _ _ _ _----'S=--'a""la::.:..n;.::.ce=---..:...P-'-'ri:..:.:nc=ip'""a"-'Pl '-'m.:..:;t'----!.:..:ln.!.::te;:.::re""st'-'P....:.m.:..:;t'----__T.!..:o"-"ta::.:..I_ _ __
    1517151·WB          999·0   CATERINICCHIA. SARA SAMANTHA                                                                               0.00                348 .57                 0.00            348.57




II WAR NIN(I' CIIECK PRiNlED ON TONER GAIP CHEMICAL REACTIVE PAPER . VOID APPEARS IF COPIED. FLUORESCENT FIBERS , MICRO PRI~TING . TRUE WATERMARK AND LAID LINES WITHTRUSTEE NAME .
                                                                                                                                                                         64·79
                         Nancy Curry                                                                               Disbursement Account                                    611
                         Chapter 13 Trustee                                                                         Suntrust Bank
                                                                                                                                                                                              No. 798576
                         1000 Wilshire Blvd ., Suite 870

                         Los Angeles, CA 90017
                                                                                                                                                                                         December 18,2019
          PAY**Three Hundred Forty Eight Dollars and 57 Cents*****************************
          TO THE ORDER OF                                                                                                                                       AMOUNT ********$348.57********

                                                                                                                                                                  VOID AFTER March 17, 2020
                                U.S. BANKRUPTCY COURT
                                FISCAL DEPT.
                                255 E. TEMPLE ST., RM 1067
                                LOS ANGELES, CA 90012­
